COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NOS. 2-08-413-CR
                                     2-08-414-CR
                                     2-08-415-CR
                                     2-08-416-CR

THOMAS CRAIG BUCKBEE                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Thomas Craig Buckbee attempts to appeal from his convictions

for robbery, deadly conduct, and unlawful possession of a firearm. We must

dismiss an appeal if the trial court’s certification shows that the appellant has

no right of appeal.2 Here, appellant pleaded guilty as part of a plea-bargain


      1
          … See Tex. R. App. P. 47.4.
      2
          … See Tex. R. App. P. 25.2(d).
agreement, which the trial court followed, and the trial court certified that

appellant has no right to appeal. The record supports the trial court’s

certification.


      We notified appellant by letter that his appeal was subject to dismissal

based on the trial court’s certification unless he filed a response showing

grounds for continuing the appeal. No response has been filed. Accordingly,

we dismiss the appeal.3


                                                PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 22, 2009




      3
          … See id.; Tex. R. App. P. 43.2(f).

                                        2